DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 – 3, 5 – 6,  and the addition of claims 14 – 24. Previously withdrawn claims 7 – 12 have been cancelled. Claims 1 – 6 & 13 – 24 are examined herein.
	Additionally, the Examiner acknowledges replacement drawings Figs. 1 – 7 and amendment of the specification to correct a grammatical error.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6 & 13 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 1, the amendment of claim 1 recites:
iii) wherein the composite covering is laminated to the structure of the substrate so that the textile base layer having the thermoplastic polymer coating integrated therein contacts both the inner and outer substrate surfaces and itself through at least some of the plurality of spaces in the substrate structure.

With regard to claim 24, the new claim 24 recites:
iii) wherein the tubular composite covering is laminated to the structure of the substrate so that the textile base layer having the thermoplastic polymer coating integrated therein contacts both the inner and outer substrate surfaces and itself through at least some of the plurality of spaces in the substrate structure.

Applicant asserts support for this limitation comes from paragraph [0021] of the originally filed specification, which states:
The lamination process can involve laminating the covering either to the substrate only or, where there are spaces in the structure of the substrate, to itself and around and through the substrate.

According to the specification, where there are spaces in the structure, the specification teaches laminating the covering to itself and around and through the substrate. First, the term “contact” is not a reasonable synonym for the word “lamination.”  Second, the specification teaches the covering is laminated around and through the substrate, but not “to” the substrate. Therefore, the specification does not support laminating the cover to the substrate such that it contacts both the inner or outer surfaces of the substrate.
Additionally, the specification teaches laminating the covering to itself and around and through the substrate, but does not explicitly teach all components of the covering (i.e. textile base layer having the thermoplastic polymer coating) contacts itself through at least some of the plurality of spaces in the substrate. Although the specification teaches select portion of the fabric may be coated and uncoated (paragraph [0019]), the specification does not specify which portions of the covering laminate “to itself”. The specification also does not explicitly teach the fabric to be coextensive with the covering dimensions. This assumption was made based on Applicant’s Fig. 1.
	Claims 2 – 6 & 13 – 23 are dependent on claim 1 and therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 17, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 6, Applicant claims ‘the heat valve repair or replacement device of claim 5, wherein the knit, woven or braided monofilament or multifilament yarn comprising the textile base layer…” Claim 5 requires “wherein the textile base layer comprises a knit, woven, or braided monofilament or multifilament yarn.” A textile base layer comprises a monofilament or a multifilament yarn (as recited in claim 5), but not vice versa (as recited in claim 6). Correction of claim 6 is required.
Claim 17 recites the limitation "the extruded monofilament yarn or the extruded multifilament yarn" in the heart valve repair or replacement device of claim 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has assumed Applicant intended for claim 17 to be dependent on claim 15, not claim 1.
With regard to claim 19, Applicant claims the thermoplastic coating may include polyvinylpyr. The specification does not clarify the identity of this polymer. It is assumed “polyvinylpyr” is referring to polyvinylpyrrolidone, but clarification is requested.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 5, 13 – 15, 19, 21, & 23are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levi et al. (US 2019/0053897 A1).
With regard to claim 1, Levi et al. (‘897) teach a prosthetic heart valve (“a heart replacement device”) comprising an implantable frame (“substrate”) (12) having a structure that is typical of a heart valve replacement device (paragraph [0009]). The frame comprises a plurality of spaced windows/slots/openings/cells between a plurality of struts (Fig. 2 & paragraphs [0047] & [0052]), and wherein the substrate has an inner substrate surface spaced from an outer substrate surface, the inner substrate surface defining a lumen extending therethrough, as shown in Fig. 2 below.

    PNG
    media_image1.png
    411
    328
    media_image1.png
    Greyscale

Levi et al. (‘897) teach a skirt (“a low-profile composite covering”) (16/18) comprising fabric (“textile base”) (88) coated with at least one encapsulating layer (84/86) composed of various materials, such as polyolefins (“thermoplastic coating”) (paragraph [0066]). Both an inner skirt (16) and an outer skirt (18) are formed of woven fabric with projections (164) and notches (166), wherein the projections can be sutured to the struts, the corners of the projections can be folded over respective struts and secured with sutures (paragraph [0057], [0060] & Fig. 2 shown above).

    PNG
    media_image2.png
    538
    518
    media_image2.png
    Greyscale

The coating material of the encapsulating layer 88 may penetrate through openings in the fabric layer (i.e. “a thermoplastic polymer coating integrated with the textile base layer”) (paragraph [0078]).
In the configuration comprising the corner of the projections folded over the struts of the frame (Fig. 2 & [0056]), the coated fabric of the inner and outer portions of the skirt are inherently in contact with each other (itself) and the struts of the support frame.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).


With regard to claim 3, as discussed above for claim 1, Levi et al. (‘897) the substrate is a frame comprising open cells (Applicant’s “openings”), and the composite covering is laminated to itself through the substrate openings and around select portions of the frame (Fig. 2).
With regard to claim 5, Levi et al. (‘897) teach the fabric layer may be formed by braiding one or more yarns or filaments (“mono-filament” or “multi-filament”) (paragraph [0072]).
With regard to claim 13, as shown above in Figs. 42 – 43, Levi et al. (‘897) teach the skirt (“composite covering”) is pre-formed to the shape typical of a heart valve repair or replacement device, the skirt (“covering”) being in conformal contact with the annual frame (“implantable substrate”).
With regard to claim 14, Levi et al. (‘897) teach the bare frame (“substrate”) is fabricated from metallic material, such as stainless steel or Nitinol (nickel titanium) (paragraphs [0048] – [0049]).
With regard to claim 15, Levi et al. (‘897) teach the fabric layer may be formed by braiding one or more yarns or filaments (“mono-filament” or “multi-filament”) (paragraph [0072]).
With regard to claim 19, Levi et al. (‘897) teach the inner covering/encapsulating layer is formed by coating a thermoplastic material, such as polytetrafluoroethylene (PTFE), polyethylene, polyolefins (e.g. polypropylene), and polyurethane (paragraph [0066]).
With regard to claim 21, Levi et al. (‘897) teach the heart valve substrate may be a frame or stent (paragraphs [0006], [0044]).
With regard to claim 22, Levi et al. (‘897) teach window openings (select uncoated regions of the fabric) 90 are created in the encapsulation layers for exposing the underlying fabric layer 88 (Figs. 10 – 13 shown below, paragraph [0073]). Uncoated regions of the fabric are attached to the frame (22) by suturing (98) exposed (window) regions of said fabric (86) (paragraph [0095] & Fig. 13 shown below).

    PNG
    media_image3.png
    126
    422
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    452
    648
    media_image4.png
    Greyscale

With regard to claim 23, Levi et al. (‘897) teach the skirt (“composite covering”) is tubular in shape (paragraph [0059]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 6, 13, 14, 19, 21, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Geist et al. (US 2014/0222136 A1), in view of Levi et al. (US 2019/0053897 A1).
With regard to claim 1, Geist et al. teach a prosthetic valve for replacing mitral valve of a heart for implantation. The prosthetic valve comprises an annular frame (paragraph [0015]), a sealing member comprising at least one sealing layer (142) composed of a fabric cover connected to the frame (paragraphs [0132] – [0133]). The frame comprises a plurality of spaced windows/slots comprising enclosed openings between a plurality of struts, and wherein the substrate has an inner substrate surface spaced from an outer substrate surface, the inner substrate surface defining a lumen extending therethrough(Figs. 101A – 101B). The fabric cover is semi-porous, can be selected based on desired porosity, and the fibers of said fabric is composed of a biocompatible polymer, such as polyethylene terephthalate (PET) (paragraphs [0135], [0270], [0277]). Figs. 101A and 101B below portray two different embodiments of wrapping the fabric cover (7030) around the frame main body (7032) (paragraph [0239]).

    PNG
    media_image5.png
    751
    590
    media_image5.png
    Greyscale

As can be seen in Figs. 101A – 101B above, the fabric layer contacts both the inner and outer surface of the frame (“substrate structure”) and itself through at least some of the plurality of spaces of the frame.
	Geist et al. or Levi et al. (‘529) fail to teach thermoplastic coating integrated with the fabric (textile base layer”).
	Levi et al. (‘897) teach a skirt assembly for an implantable prosthetic valve. The skirt assembly is attached to a frame, and the skirt assembly comprises a laminate having a fabric layer sandwiched between a first encapsulation layer coating and a second encapsulation layer coating (84 & 86). The encapsulating layers (coatings) reduce abrasion of leaflets (paragraphs [0008] & [0065]).

    PNG
    media_image2.png
    538
    518
    media_image2.png
    Greyscale

	Therefore, based on the teachings of Levi et al. (‘897), it would have been obvious to one of ordinary skill in the art to form an encapsulation coating on the fabric to reduce abrasion of the leaflets.
Levi et al. (‘897) teach the coating material of the encapsulating layer 88 may penetrate through openings in the fabric layer (i.e. “a thermoplastic polymer coating integrated with the textile base layer”) (paragraph [0078]).
In the configuration comprising the corner of the projections folded over the struts of the frame (Fig. 2 & [0056]), the coated fabric of the inner and outer portions of the skirt are inherently in contact with each other (itself) and the struts of the support frame.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).


With regard to claim 3, as discussed above for claim 1, Geist et al. teach the substrate is a frame comprising open cells (Applicant’s “openings”), and the composite covering is laminated to itself through the substrate openings and around select portions of the frame (Fig. 43).
With regard to claim 13, as shown above in Figs. 101A-101B above, Geist et al. teach the skirt (“composite covering”) is pre-formed to the shape typical of a heart valve repair or replacement device, the skirt (“covering”) being in conformal contact with the annual frame (“i
mplantable substrate”).
	With regard to claim 14, Geist et al. teach the frame (“substrate”) is fabricated from metallic material, such as stainless steel, chromium alloys, or Nitinol (nickel titanium) (paragraph [0126]).
	With regard to claim 19, Levi et al. (‘897) teach the inner covering/encapsulating layer is formed by coating a thermoplastic material, such as polytetrafluoroethylene (PTFE), polyethylene, polyolefins (e.g. polypropylene), and polyurethane (paragraph [0066]).
	With regard to claim 21, Geist et al. do not explicitly use the word “stent.” However, the word “stent” is defined as “a tiny tube placed into a hollow structure in your body. This structure can be an artery, a vein, or another structure such as the tube that carries urine (ureter). The stent holds the structure open.” See MedlinePlus.gov. Geist et al. teach the prosthetic valve is a tiny tube implanted in the mitral valve region (hollow structure) of a heart (Fig. 23 & paragraphs [0035], [0121], [0125], [0127], [0131] – [0132]). Therefore, the Geist et al. inherently teach the frame of the prosthetic valve is a stent.

    PNG
    media_image6.png
    395
    394
    media_image6.png
    Greyscale

With regard to claim 22, Levi et al. (‘897) teach window openings (select uncoated regions of the fabric) 90 are created in the encapsulation layers for exposing the underlying fabric layer 88 (Figs. 10 – 13 shown below, paragraph [0073]). Uncoated regions of the fabric are attached to the frame (22) by suturing (98) exposed (window) regions of said fabric (86) (paragraph [0095] & Fig. 13 shown below).

    PNG
    media_image3.png
    126
    422
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    452
    648
    media_image4.png
    Greyscale

	With regard to claim 23, Geist et al. teach the frame is a tubular main body (paragraph [0125]) and the fabric conforms to the shape of the frame (Fig. 101B shown above). Therefore, the composite also has a tubular shape.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (‘897), as applied to claim 1 above, in view of Pelled et al. (US 2016/0317305 A1).
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Geist et al. and Levi et al. (‘897), as applied to claim 1 above, in view of Pelled et al. (US 2016/0317305 A1).
With regard to claim 2, Levi et al. (‘897) teach the fabric (“textile base layer”) has a thickness of less than about 6 mil (152.4 µm), and even more desirably about 2 mil (50.8 µm) (paragraph [0063]). 
Levi et al. (‘897) fail to teach the thickness of the encapsulating layers (“thermoplastic coating”) or the thickness of the skirt (“composite covering” = sum total of textile base layer and the thermoplastic polymer coating).
Pelled et al. teach an implantable prosthetic heart valve (paragraphs [0004] – [0006]) comprising an annular frame comprising a laminate/sealing member composed of a reinforcing layer of fabric sandwiched between two encapsulating layers (“thermoplastic coatings”) (paragraphs [0035] – [0036]). Like Levi et al. (‘897), Pelled et al. teach the thickness of the reinforcing layer 88 can vary, less than 6 mil (152.4 µm), and even more desirably about 2 mil (50.8 µm) (paragraph [0038]). 
Furthermore, Pelled et al. teach the thickness of the sealing member ePTFE coating (“encapsulating layer”) can have a thickness of 0.0002 inches (5.08 µm) to 0.001 inches (25.4 µm). A coating thickness in this range is effective for reducing the permeability of the sealing member (paragraph [0071]). Therefore, the sum of the fabric layer and at least one of the PTFE layers (“thermoplastic coatings”) is 177.8 µm or less, and more preferably 55.9 µm to 76.2 µm, which is within Applicant’s claimed range of 15 µm and about 250 µm.
Therefore, based on the teachings of Pelled et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the encapsulating coating layer thickness in the range of 5.08 – 25.4 µm for effectively reducing the permeability of the sealing member, such that the total thickness of the fabric and sealing member is in the range of 177.8 µm or less.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (‘897), as applied to claim 1 above, as evidenced by Purdy, Jr. et al. (US 2007/0027535 A1).
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Geist et al. and Levi et al. (‘897), as applied to claim 1 above, as evidenced by Purdy, Jr. et al. (US 2007/0027535 A1).
With regard to claim 4, Geist et al. and Levi et al. (‘897) do not explicitly teach the material of encapsulating layers (coatings) are anti-thrombogenic.
However, Purdy Jr. et al. teach biocompatible polyurethane (paragraph [0008]) and bicompatible remodelable material, such as ePTFE (abstract & paragraph [0089]), material is anti-thrombogenic.
Therefore, as evidenced by Pelled et al., the thermoplastic polyurethane and/or ePTFE encapsulation layer (“coating”) taught by Pelled et al. is anti-thrombogenic.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (‘897), as applied to claim 1 above, in view of Levi et al. (US 2012/0123529 A1).
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Geist et al. and Levi et al. (‘897), as applied to claim 1 above, in view of Levi et al. (US 2012/0123529 A1).
With regard to claim 6, Geist et al. teach the fibers of the fabric is formed of polyethylene terephthalate (PET) (paragraphs [0135], [0270], [0277]). However, Geist et al. do not teach the diameter of the fibers.  Additionally, Levi et al. (‘897) teach fabric is formed of PET fibers (paragraph [0063]), but do not teach the diameter.
Levi et al. (‘529) teach a prosthetic heart valve comprising a fabric skirt composed of PET fibers of a with a diameter of 20 denier (paragraphs [0021] & [0072]), which is within Applicant’s claimed range of about 3 to about 100 gram denier. The yarn diameter contributes to the yarn density of the fabric desired for uniform distribution of fabric material along the inner circumference of the frame for minimizing bunching of the fabric (paragraph [0072]).
Therefore, based on the teaching of Levi et al. (‘529), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the PET fibers of the fabric with a diameter of 20 denier for achieving uniform distribution of fabric material along the inner circumference of the frame for minimizing the bunching of the fabric.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (‘897), as applied to claim 1 above, as evidenced by Chadha et al. (US 2017/172736 A1) and Case (US 2006/0253188 A1).
Claim(s) 5 & 15 – 17 rejected under 35 U.S.C. 103 as being unpatentable over Geist et al. and Levi et al. (‘897), as applied to claim 1 above, as evidenced by Chadha et al. (US 2017/172736 A1) and Case (US 2006/0253188 A1).
With regard to claims 5 & 15, Geist et al. are silent with regard to the fabric being formed as woven, non-woven, as a yarn, etc. 
With regard to claims 5 & 15, Levi et al. (‘897) teach the fabric layer may be formed by braiding one or more yarns or filaments (“mono-filament” or “multi-filament”) (paragraph [0072]).
	As evidenced by Chadha et al., one of ordinary skill in the art would recognize all “yarns” are inherently formed of mono-filaments, multi-filaments, or a combination of both (paragraph [0039]).
	Levi et al. (‘529) do not teach the monofilament yarn or multifilament yarn were formed by extrusion.
Claim 15 defines the product by how the product was made (i.e. extruded yarn).  Thus, claim 15 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited step of “extruded monofilament yarn or multifilament yarn” implies a structure of monofilament or multifilament yarn.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
	With regard to claim 16, Levi et al. (‘897) teach fabric is formed of PET yarn (paragraphs [0006], [0057], & [0063] – [0064]). Levi et al. do not explicitly teach is an implantable grade resorbable yarn or non-resorbable polymer yarn, or a mixture thereof. 
As evidenced by Case, teach prosthetic valves composed of non-resorbable polymers, such as PET, polyesters, polyolefins (e.g. PE, PP) (paragraph [0044]). 
With regard to claim 17, Levi et al. (‘897) teach fabric is formed of PET yarn (paragraphs [0006], [0057], & [0063] – [0064]). As discussed above, claim 17 defines the product by how the product was made (i.e. extruded yarn).  Thus, claim 17 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited step of “extruded monofilament yarn or multifilament yarn” implies a structure of monofilament or multifilament yarn.  The reference suggests such a product.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (‘897), as applied to claim 15 above, and further in view of Haivatov et al. (US 20187/0206982 A1).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Geist et al. and Levi et al. (‘897), as applied to claim 15 above, and further in view of Haivatov et al. (US 20187/0206982 A1).
With regard to claim 18, Levi et al. (‘897) fail to teach the multifilament yarn is twisted.
Haivatov et al. teach a covering for a prosthetic heart valve. The covering is situated about the frame and can include a main cushioning layer of fabric. The fabric can comprise twisted yarns, which create a voluminous fabric. The volume contributed by the yarns can improve the cushioning properties of the covering, as well as increase friction between the fabric and the surrounding anatomy and/or an anchoring device into which the valve is deployed (paragraph [0126]).
Therefore, based on the teachings of Haivatov et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a twisted multifilament yarn for the fabric taught by Geist et al. and/or Levi et al. (‘897) because twisted yarn creates a voluminous fabric for providing cushioning properties and increasing friction and anchoring with the surrounding anatomy.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geist et al. and Levi et al. (‘897), as applied to claim 15 above, and further in view of Purdy, JR. et al. (US 2007/0027535 A1).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (‘897), as applied to claim 15 above, and further in view of Purdy, JR. et al. (US 2007/0027535 A1).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (‘897), as discussed for claim 1 above, and further in view of Purdy, JR. et al. (US 2007/0027535 A1).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Geist et al. and Levi et al. (‘897), as discussed for claim 1 above, and further in view of Purdy, JR. et al. (US 2007/0027535 A1).
With regard to claims 20 & 24, the references cited above fail to teach substrate is surface roughened or provided with a silane linkage material.
Purdy, Jr. et al. teach medical devices for implantation including a support frame that can be modified by roughening for promoting desired processes, such as adhesion or ingrowth of tissue inside a body cavity (paragraph [0104]).
Therefore, based on the teachings of Purdy, Jr. et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to roughen the surface of the frame (“substrate”) for improving adhesion of the substrate or ingrowth of tissue inside a body cavity.

Response to Arguments
Applicant quotes paragraph [0021] of the specification and argues, “This means that in cross-section, amended independent claim 1 defines an inner textile layer with a polymeric coating integrated therein contacting an inner surface of the heart valve repair or replacement device and an outer textile layer with a polymeric coating integrated therein contacting an outer surface of the device. The inner and outer textile layers with the polymeric coating integrated therein contact each other through at least some of the plurality of spaces in the device structure. This assembly is not shown by either Pelled et al. or Levi et al.” (Remarks, Pg. 13).
“Specifically addressing the teachings in paragraph [068] of Levi et al., the skilled artisan at the time of the applicants’ invention would have understood that ‘any one of the encapsulating layers 84, 86, can be formed by dipping the fabric layer 88 in a liquified polymeric material, and then allowing the liquefied polymeric material to cure’ means that the fabric layer 88 is dipped in a liquified polymer material to form either the inner encapsulating layer or the outer encapsulating layer, but not both encapsulating layers. In other words, the encapsulating layer that is not formed by dipping the fabric 88 in a liquified polymeric material is an encapsulating layer that is devoid of the fabric layer 88” (Remarks, Pg. 14).
“That is in contrast to the claimed heart valve repair or replacement device where the composite covering is laminated to both the inner and outer substrate surfaces. In the claimed invention, there is one additional textile or fabric layer than taught by Levi et al.” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as discussed above, Applicant does not have proper support for their amendment of claim in paragraph [0021] of their specification.
Second, Applicant argues Levi’s (‘359) method of dipping is an encapsulating layer that is devoid of the fabric layer 88. However, Applicant has misinterpreted the teachings of Levi et al. (‘359). In a first method of coating, Levi et al. (‘359) teach masks may be used to form windows (selected areas of the fabric uncoated by the encapsulation layer) and holes may be formed in a coating formed by dipping to create select regions where the two encapsulating layers are in direct contact. However, the holes are merely select regions and not necessarily the region of the covering layer incorporated through the spaces of the frame. In fact, Levi et al. (‘359) teach the windows (uncoated regions of the fabric) are preferably for stitching the fabric to the frame. 
In second method of coating the fabric, Levi et al. (‘359) also teach holes in a fabric may allow for coating material to penetrate the fabric such that the encapsulating layers on opposing sides of the fabric may fuse within the holes. It is this second method of coating which the Examiner had cited to demonstrate that the pores (holes) that are inherently present in all fabrics allow for penetration of liquid coating material into the fabric before said coating is cured. This argument also applies to newly cited reference Levi et al. (‘897).
It is important to note the reference Applicant refers to as “Levi” (Levi et al. (‘359)), was cited as an evidentiary reference, and was not the primary or secondary reference cited in the previous rejection.
Third, the rejection citing Pelled et al. as a primary reference has been withdrawn. With regard to the new rejections above, Geist et al. and Levi et al. (‘897) teach inner and outer textile layers that contact each other through at least of the plurality of spaces in the device structure. Levi et al. (‘897) also teach textile layers with polymeric coating integrated into textile layers.

Applicant argues, “Claim 6 is believed to encompass patentable subject matter for at least the reason that it depends from amended independent claim 1” (Pg. 14).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781